Exhibit 99.1 VERITEQ CORPORATION ANNOUNCES REVERSE STOCK SPLIT Company to trade as VTEQD for 20 trading days DELRAY BEACH, FL – July 28, 2015 – VeriTeQ Corporation (OTC Markets: VTEQ) (“VeriTeQ” or the “Company”), a provider of implantable medical device identification and radiation dose measurement technologies, announced today that its Board of Directors and FINRA have approved a reverse split of the Company’s common stock at a ratio of 1-for-10,000, commencing at the open of trading on July 29, 2015. The Company’s ticker symbol will be VTEQD for 20 trading days to designate that it is trading on a post-reverse split basis. VeriTeQ’s post-split common stock will trade under the new CUSIP Number 923449 300. As a result of the reverse stock split, each 10,000 pre-split shares of common stock outstanding will automatically combine into one new share of common stock without any action on the part of the respective holders, and the number of outstanding common shares will be reduced from approximately 4.4 billion shares to approximately 446,000 shares. The reverse stock split will also apply to common stock issuable upon the conversion of outstanding notes payable and convertible preferred stock, and upon the exercise of outstanding warrants and stock options. The Company's transfer agent, VStock Transfer, LLC, will provide instructions to stockholders regarding the process for exchanging shares. No fractional shares will be issued as a result of the reverse stock split, and stockholders who otherwise would be entitled to a fractional share will receive, in lieu thereof, a cash payment which will equal the product obtained by multiplying (a) the fraction to which the stockholder would otherwise be entitled; by (b) the per share closing sales price of the Company’s common stock on the effective date of the reverse stock split. The reverse stock split was previously approved by the Company’s Board of Directors and ratified by the Company’s stockholders on May 26, 2015. Further details of the reverse stock split are contained in the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission this day. About VeriTeQ VeriTeQ develops innovative, proprietary RFID technologies for implantable medical device identification, and dosimeter technologies for use in radiation therapy treatment. VeriTeQ offers the world's first FDA cleared RFID microtransponder technology that can be used to identify implantable medical devices, in vivo, on demand, at the point of care. VeriTeQ's dosimeters provide patient safety mechanisms while measuring and recording the dose of radiation delivered to a patient in real time. For more information on VeriTeQ, please visit www.veriteqcorp.com . Statements in this press release that are not purely historical facts, including statements about our beliefs, intentions or future expectations, may be "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934, and as that term is defined in the Private Securities Litigation Reform Act of 1995. Such forward-looking statements consist of any statement other than a recitation of historical fact and can be identified by the use of forward-looking terminology such as “may , ” “expect , ” “anticipate , ” “intend , ” “estimate , ” or the negative thereof or other variations thereof or comparable terminology. The reader is cautioned that all forward looking statements involve risks and uncertainties and are subject to change at any time, and that our actual results could differ materially from expected results. These risks and uncertainties include, without limitation, VeriTeQ’s ability to continue to raise capital to fund its operations; VeriTeQ’s ability to successfully commercialize its Q Inside Safety Technology; as well as other risks or events beyond VeriTeQ’s control. Additional information about these and other factors may be described in VeriTeQ’s Form 10-K, filed on April 14, 2015. VeriTeQ undertakes no obligation to update or release any revisions to these forward-looking statements to reflect events or circumstances after the date of this statement or to reflect the occurrence of unanticipated events, except as required by law. Contact: VeriTeQ Allison Tomek, 561-846-7003 atomek@veriteqcorp.com
